DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
A case management conference was scheduled at 2:30 p.m. on December 1, 2010, to consider Plaintiff's appeal. On November 18, 2010, the court sent notice of the scheduled case management conference to Plaintiff at P.O. Box 43, Oakland, OR 97462, which is the address Plaintiff provided to the court. The notice was not returned as undeliverable. The letter advised that if Plaintiff did not appear, the court might dismiss the appeal.
On December 1, 2010 at 2:30 p.m., Plaintiff was not available to participate in the case management conference. On that day, the court sent Plaintiff a letter, stating that Plaintiff was to submit a written explanation stating why she was unavailable for the case management and if she planned to continue her appeal. The court's letter stated that if Plaintiff failed to file a written response to the court's letter by December 15, 2010, her case would be dismissed. As of this date, Plaintiff has not responded to the court's letter.
Under such circumstances, the court finds the appeal must be dismissed for lack of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of December 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron December 22, 2010. The Court filed and entered this documenton December 22, 2010.